                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Deborah H. Herndon, trustee for the heirs
and next of kin of John Herndon, Jr.,
decedent,
                                                 Civil File No.: 18-cv-1930 (DWF/TNL)
              Plaintiff,

vs.                                                      PROTECTIVE ORDER

Avera Marshall d/b/a Avera Marshall
Regional   Medical     Center,    Avera
McKennan, Christopher Gregory, M.D., and
Syed M. Hasan, M.D.,

              Defendants.


       This matter is before the Court on the parties’ Stipulation for Protective Order. (ECF

No. 29). Based on the stipulation of the parties, and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c), confidential

information shall be disclosed in the designated ways:

IT IS HEREBY ORDERED THAT:

       1.     Any party to this action, or any non-party or entity asked or required to

produce documents or other materials for use in this action, may designate as

“Confidential” any document or other material sought to be discovered from that party or

non-party.

       2.     Material is to be designated as “Confidential” in the following manner:

Written materials to be treated as “Confidential” shall be designated as such by placing the
legend “CONFIDENTIAL” upon the first page and each other page of any document

containing information treated as “Confidential” material.

       3.     Except as otherwise set forth in this Order, neither material that is designated

by another party or non-party as “Confidential” nor the contents thereof shall be shown to,

given to, discussed with, or otherwise disclosed to any person other than:

              a.     Counsel of record for the parties and, to the extent such disclosure is
                     reasonably necessary for purposes of this case, their respective
                     partners, associates, paralegals and clerical personnel;

              b.     Persons retained or proposed to be retained as expert consultants or
                     witnesses and, to the extent such disclosure is reasonably necessary,
                     their office associates and clerical personnel;

              c.     Court reporters and videographers, provided that review of such
                     material is necessary in connection with any depositions, and upon
                     agreement that the materials will remain confidential;

              d.     Persons reasonably believed to have authored, received, or been aware
                     of the Confidential Material or who are employees of the party which
                     produced or designated the “Confidential” material, provided such
                     persons are not given a copy of any such “Confidential” material to
                     retain;

              e.     The Court, provided that such materials are filed confidentially or
                     under seal in accordance with electronic filing requirements as set
                     forth below.

                     This protective order does not authorize the filing of any document
                     under seal. The sealing of entire pleadings, memoranda of law,
                     exhibits, and the like is strongly discouraged. No document shall
                     be filed under seal unless such document or information therein
                     is genuinely confidential and/or there are compelling reasons to
                     do so. Any party seeking to file a document under seal shall
                     specifically review each document and the information therein to


                                              2
                     limit sealing only to the extent necessary. If a party files a document
                     containing confidential information with the Court, it shall do so in
                     compliance with the Electronic Case Filing Procedures for the District
                     of Minnesota and Local Rule 5.6. Any joint motion made pursuant
                     to Local Rule 5.6 before United States Magistrate Judge Tony N.
                     Leung shall conform to Exhibit A attached hereto. Counsel shall
                     provide the Court with two courtesy copies of the unredacted
                     documents with the redacted information highlighted in yellow.

                     Such filing shall not relieve the parties of the obligation to refrain from
                     further disclosing that material to any person other than those
                     identified in paragraphs 3(a) through 3(f) herein or from otherwise
                     adhering to all other provisions of this Order.

                     Presentation at a hearing or trial. A party intending to present another
                     party’s or a non-party’s confidential document at a hearing or trial
                     must promptly notify the other party or the non-party so that the other
                     party or the non-party may seek relief from the court.

              f.     Any mediator or arbitrator appointed by the Court or agreed to by the
                     parties;

              g.     Witnesses at the time of preparing for and giving testimony at
                     deposition or trial in this case.

       4.     Counsel shall not disclose any materials designated by another party or non-

party as “Confidential” or the contents thereof to any person—except the parties, counsel

of record and those described in Paragraph 3 above, the Court, and witnesses at deposition

or trial—until that person has been informed that the information is confidential and not to

be re-disclosed or used for any purpose outside of this action.

       5.     Any person obtaining access to materials designated as “Confidential” shall

use that material and the information contained therein only for the purposes of this action

and for no other purpose.



                                              3
       6.     Within 90 days of the conclusion or final settlement of this litigation and any

appeal thereof, Plaintiff, subject to the terms hereof, shall:

              a.      Destroy or assemble and return to the party who produced the
                      materials, all material designated as “Confidential”, and all copies
                      thereof; and

              b.      Destroy any outlines, summaries, abstracts, compilations,
                      memoranda, documents and the like which constitute, embody,
                      contain, or disclose the contents of any materials designated
                      “Confidential”

except that counsel may retain one archival copy of “Confidential” materials which

materials will otherwise remain subject to this Stipulation and Protective Order.

       7.     Nothing in this Stipulation and Protective Order constitutes a finding or

admission that any “Confidential” material is in fact confidential, proprietary or otherwise

not subject to disclosure. Any party may bring before the Court at any time the question

of whether any particular material does, in fact, contain confidential material or the

question of whether this Stipulation and Protective Order should be modified.

       8.     The terms of this Stipulation and Protective Order shall survive and remain

in effect after the termination or settlement of this litigation.

       9.     Prior Orders. All prior consistent orders remain in full force and effect.

       10.    Remedies. Failure to comply with any provision of this Order or any

other prior consistent Order shall subject the non-complying party, non-complying

counsel and/or the party such counsel represents to any and all appropriate remedies,

sanctions and the like, including without limitation: assessment of costs, fines and

attorneys’ fees and disbursements; waiver of rights to object; exclusion or limitation



                                               4
of witnesses, testimony, exhibits, and other evidence; striking of pleadings; complete

or partial dismissal with prejudice; entry of partial default judgment; and/or any

other relief that this Court may from time to time deem appropriate.


Dated: November 8, 2018                       s/ Tony N. Leung
                                       Tony N. Leung
                                       United States Magistrate Judge
                                       District of Minnesota

                                       Herndon v. Avera Marshall, et al.
                                       Case No. 18-cv-1930 (DWF/TNL)




                                          5
